      Case 2:19-cv-00330 Document 51 Filed on 01/07/21 in TXSD Page 1 of 2
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                         January 07, 2021
                           UNITED STATES DISTRICT COURT
                                                                                        Nathan Ochsner, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

VICTOR HUGO CANALES; aka                         §
RIVERA-SALAZAR,                                  §
                                                 §
         Petitioner,                             §
VS.                                              §   CIVIL ACTION NO. 2:19-CV-330
                                                 §
LORIE DAVIS,                                     §
                                                 §
         Respondent.                             §

         ORDER ADOPTING MEMORANDUM & RECOMMENDATION

       Before the Court is Magistrate Judge Julie Hampton’s Memorandum and

Recommendation (M&R). (D.E. 33). The M&R recommends that the Court grant

Respondent’s motion for summary judgment (D.E. 15) and dismiss Petitioner’s petition for

writ of habeas corpus (D.E. 1). However, the M&R recommends that the Court grant

Petitioner a certificate of appealability. (D.E. 33, p. 2); see 28 U.S.C. § 2253(c).

       The parties were provided proper notice of, and the opportunity to object to, the

Magistrate Judge’s M&R. See U.S.C. § 636(b)(1); FED R. CIV. P. 72(b); General Order No.

2002-13. Petitioner timely filed objections to the M&R. (D.E. 44).1 Having carefully

reviewed the proposed findings and conclusions of the M&R, the record, the applicable

law, and having made a de novo review of the portions of the M&R to which Petitioner’s


1
 Petitioner also filed a premature motion for a certificate of appealability in Docket Entry 45. The
Magistrate Judge terminated the premature motion, as the district court had not yet ruled on the
M&R at that time, and indicated that the filing should be construed as objections to the Magistrate
Judge’s recommendation to grant a certificate of appealability on only a single issue. (D.E. 47).
Accordingly, the Court has considered Docket Entry 45 as objections to the M&R (D.E. 33) and
overrules those objections to the extent they are contrary to the M&R’s recommendation.
1/2
      Case 2:19-cv-00330 Document 51 Filed on 01/07/21 in TXSD Page 2 of 2




objections were directed, 28 U.S.C. § 636(b)(1), the court OVERRULES Petitioner’s

objections. (D.E. 44).

    Accordingly, the Court:

    (1) ADOPTS the M&R in its entirety. (D.E. 33).

    (2) Respondent’s motion for summary judgment (D.E. 15) is GRANTED.

    (3) Petitioner’s petition for writ of habeas corpus is DENIED. (D.E. 1).

    (4) A certificate of appealability is GRANTED only as to the following issue: Whether
        the state court’s denial of Petitioner’s ineffective-assistance claim was contrary to,
        or an unreasonable application of, clearly established federal law where counsel
        failed to object or seek a curative instruction to the state’s questioning about the
        details of Petitioner’s prior drug conviction. See (D.E. 33, p. 23).2

       SO ORDERED.



                                                       DAVID S. MORALES
                                                       UNITED STATES DISTRICT JUDGE


Dated: Corpus Christi, Texas
      January 7, 2021




2
  Petitioner also prematurely filed a notice of appeal (D.E. 46), apparently appealing the M&R
before the district court had ruled on it, and before any certificate of appealability had been granted
as to any issue in this habeas corpus action. See 28 U.S.C. § 2253(c). Petitioner’s notice of appeal
is considered timely as of the date of this order. See FED. R. APP. P. 3(a), 4(a)(1)(A).
2/2
